EXHIBIT 99.2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2011 The following discussion and analysis of the operations, results and financial position of Avino Silver & Gold Mines Ltd. (the “Company” or “Avino”) should be read in conjunction with the Company’s unaudited interim consolidated financial statements for the six month period ended June 30, 2011 and the audited financial statements for the year ended December 31, 2010 and the notes thereto. This Management Discussion and Analysis (“MD&A”) is dated August 26, 2011 and discloses specified information up to that date. Avino is classified as a “venture issuer” for the purposes of National Instrument 51-102. The Financial Statements are prepared in accordance with International Financial Reporting Standards (“IFRS”) and unless otherwise cited, references to dollar amounts are Canadian dollars. Previously, the Company prepared its interim and annual consolidated financial statements in accordance with Canadian generally accepted accounting principles (“Canadian GAAP”). The Company’s 2010 comparatives in this MD&A have been presented in accordance with IFRS. Throughout this report we refer to “Avino”, the “Company”, “we”, “us”, “our” or “its”. All these terms are used in respect of Avino Silver & Gold Mines Ltd. We recommend that readers consult the “Cautionary Statement” on the last page of this report. Additional information relating to the Company is available on SEDAR at www.sedar.com. Business Description Founded in 1968, Avino’s principal business activities are the exploration and development of mineral properties. The Company holds an 99.28% equity interest in Compañía Minera Mexicana de Avino, S.A. de C.V. (“Cia Minera”), a Mexican corporation which owns the Avino Property, located in the state of Durango, Mexico (“Avino Mine”). The Company also holds mineral claims in the Yukon and British Columbia, Canada. Avino is a reporting issuer in British Columbia and Alberta, a foreign issuer with the Securities & Exchange Commission and trades on the TSX Venture Exchange under the symbol ASM, on the OTCBB under the symbol ASGMF and on the Berlin & Frankfurt Stock Exchanges under the symbol GV6.In November 2006, the Company’s listing on the TSX Ventures Exchange was elevated to Tier 1 status. Most recently, the Company listed on the New York Stock Exchange under the symbol “ASM”. Overall Performance and Outlook Avino Mine Property near Durango, Mexico During the quarter, the Company announced the results of the 10,000 tonne bulk sampling program at the San Gonzalo zone.The bulk sample was undertaken to firm up the grades and recoveries and follow up a 2-101 inferred resource calculation for San Gonzalo, completed by Orequest Consultants. Further development of the San Gonzalo zone was on going with mining concentrated in stope 2-080 and stope 2-200. In addition the ramp to level 3 was driven following the design and recommendations of an external engineering firm. Milling operations at the rate of about 200 tpd continued with the balance of the development material from San Gonzalo until May 2011. Feed to the plant after May 2011 came from the old Avino copper ore stockpiles. Avino's regional drilling program that was announced in January 2011 continued through the quarter and by July, 48 holes had been drilled for a total of approximately 5,800 meters. 1 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2011 Second Quarter Highlights San Gonzalo Bulk Sample In July, the results from the 10,000 tonne bulk sample program at San Gonzalo were announced.The bulk sample was intended to allow the Company to assess the economics of the zone by confirming mineral grades obtained through earlier diamond drilling.The results were released after a comprehensive review of the data and discussions with Wardrop, A Tetra Tech Company. The bulk sample program was completed during the first quarter of 2011 and a contract for the sale of concentrate was completed in June 2011. The results are based on the metallurgical balance provided below: Weight Assay(g/t) Contents (kg) Contents (oz’s) Recovery (%) Tonnes Au Ag Au Ag Au Ag Au Ag Feed 10,519* Concentrate 23.8* 8,998* 59 76 Tail 64 41 24 *These figures have been reconciled to the weighed feed tonnage and the final concentrate assays of the paid shipment. They also have been rounded for clarity. The overall bulk sample feed grade was 261g/t Ag and 0.9g/t Au. Silver and gold recoveries were 76% and 59% respectively and 232 dry tonnes of flotation concentrate were produced of which 188 tonnes were sold for net revenues of US$1.83 million. If the entire production were sold under the same contract terms, the net revenue would have been US$2.26 million. Operating costs relating to the bulk sample program during the first quarter of 2011 were US$567,045 or US$7.62 per ounce silver equivalent. Included in these costs are development mining costs for the raises and stopes. Cost per tonne produced were $53.91 and revenue on 188 tonnes of concentrate sold of US $1.83 million resulted in a profit of US $120 per tonne produced. (The contract price per ounce of silver and gold were US$36.75 and US$1,511.31 respectively) A balance of 44 tonnes of concentrate remains in inventory. Discussions for the sale of the balance of the concentrate with various trading companies are on-going and a decision is expected to be made in the third quarter. The net proceeds of the bulk sample program yielded a significant profit of $1.3 million based on concentrate sold to date. This is a positive result and demonstrates the viability of the San Gonzalo Project. On the basis of this result, Avino is proceeding with their mine plan to develop the 3rd, 4th and 5th levels and to provide mill feed at the rate of 250tpd on a sustained basis. Concurrently, Avino is in discussions with Wardrop, A Tetra Tech Company, on a possible scoping study with the aim of improving and optimizing the project. There are many opportunities available such as the expansion of daily throughput, improving metallurgical recoveries, and areas where operating costs can be reduced. Underground Mining Development for the extraction of the 10,000 tonne bulk sample was completed by the mining contractor (DMG) in early January 2011. The main stope 2-140 was the main source of the bulk sample tonnage and the processing of it was completed in April 2011 2 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2011 Avino is currently mining a new stope and two sets of back (ie roof) stopes 2-080 and 2-200 on level 2 (2260m elevation) has continued to produce vein material with grades comparable to those predicted from the 2007 drilling as described in the NI 43-101 compliant “Resource Estimate on the San Gonzalo vein” (see Avino news release July 25, 2008) Examples of recent sampling results in the back (roof) of the shrinkage stopes are: Stope 2-080 Width Gold (g/t) Silver (g/t) Lead (ppm) Zinc (ppm) Copper (ppm) Lines 2 - 4 Lines 5-10 II Line 1-5 Lines L1-5D Lines L1-3E The development of this stope to the east of the historic mine workings is continuing. It uses a cut and fill mining method and has the potential for providing additional mill feed. During the quarter, 1429 tonnes of development material from this stope were extracted and stockpiled. Stope 200 Width Gold (g/t) Silver (g/t) Lead (ppm) Zinc (ppm) Copper (ppm) Lines 1-5 Lines 1-6F Tonnage extracted from this stope during the second quarter amounted to 2520 tonnes. This material came from the sub levels and the raise and is also being stockpiled. The ramp advance to the 3rd level during the quarter consisted of 204 metres, an average of about 2.2 metres per day. Efforts are being made to improve on this statistic. Drilling Avino’s regional drilling program is continuing and as of July 18th, 48 holes have been drilled for a total of approximately 5800 meters.The holes have explored several different targets: San Gonzalo (11 holes), Guadalupe (13 holes), San Juventino (3 holes), San Lucero (5 holes), Mercedes (1 hole), San Jorge (3 holes), Yolanda (2 holes). The drill is currently on the seventh hole at La Postosina. From March 22 to 28, the Avino regional program drilled 5 holes on the Guadalupe vein (for locations please see website). These holes explored higher grade areas along the Guadalupe structure which had been identified by previous surface sampling programs and a coincident IP chargeability anomaly. Results from the first two holes are as follows: Hole# Bearing Dip From (m) To (m) Down Hole Intersection (m) Gold (g/t) Silver (g/t) Copper (ppm) Lead (ppm) Zinc (ppm) GPE-11-01 45 GPE 11-02 43 3 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2011 Following up on these promising results from the Guadalupe vein, Avino drilled a further 8 holes (GPE 11-03 through GPE-11-12) at Guadalupe as a follow up to significant intersections in holes GPE 11-01 and GPE 11-02. Assay results as follows: Hole GPE 11-03 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe Vein Mineralized zone of veinlets & breccia 14 Average 47.20 – 50.65m (3.45 m down hole length) 0.20 g/t gold, 156.3 g/t silver. Hole GPE 11-05 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe veinlets & breccia Average: 20.75 – 22.55 m (1.80 m down hole length) 2.88 g/t gold, 163 g/t silver Hole GPE 11-06 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe zone with Breccia, pyrite, chalcopyrite Average 62.40 – 67.65 (5.25 m down hole length) 1.53 g/t gold, 36 g/t silver, 3844 ppm copper, 3145 ppm lead and 846 ppm zinc. Hole GPE 11-07 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe vein with breccia and massive pyrite 26 4 MANAGEMENT DISCUSSION AND ANALYSIS FOR THESIX MONTHS ENDED JUNE 30, 2011 Average 72.10 – 74.25 (2.15m down hole length) 1.695 g/t gold, 52 g/t silver, 2284 ppm copper, 2125 ppm lead and 1216 ppm zinc Holes GPE-11-04, 08 and 10 produced no significant assays. Hole GPE 11-09 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe vein with breccia and massive pyrite Average 66.15-67.15 (1.0m down hole length), 0.10 g/t gold, 248 g/t silver. Hole GPE 11-10 From To Length Description Gold Silver Copper Lead Zinc (g/t) ppm Guadalupe vein with breccia and massive pyrite Hole GPE 11-12 From To Length Description Gold Silver Copper Lead Zinc (g/t) Ppm Guadalupe vein with breccia and massive pyrite NI 43-101 Resource Calculation An NI 43-101 inferred resource calculation for San Gonzalo, completed by Orequest Consultants in 2008, estimates that the zone contains 4.75 million ounces of silver and 37,300 ounces of gold, calculated as follows: Ag Au Zn Pb Tonnes g/t g/t
